DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 10/02/2019 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-15 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities: In claim 1 line 2 and line 5, replace the term “second user interface” with “2nd user interface”; in order to avoid .  Appropriate correction is required.

Dependent claims 2-11 are also objected to according to their respective claim dependencies.

Claim 13 is objected to because of the following informalities: In claim 13 line 3 and line 5, replace the term “second user interface” with “2nd user interface”; in order to avoid a possible rejection for lack of antecedent basis and to maintain consistency throughout dependent claims.  Appropriate correction is required.

Dependent claims 14-15 are also objected to according to their respective claim dependencies.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the first user interface" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
 
Examiner will interpret the limitation “the first user interface” as being “the 1st user interface” as stated in line 2 of claim 1 in order to maintain clarity and consistency throughout the claims.

Dependent claims 2-11 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for insufficient antecedent based on their respective claim dependencies.

Claim 13 recites the limitation "the first user interface" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
 
Examiner will interpret the limitation “the first user interface” as being “the 1st user interface” as stated in line 2 of claim 13 in order to maintain clarity and consistency throughout the claims.

Dependent claims 14-15 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for insufficient antecedent based on their respective claim dependencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blanchard (US PG. Pub. 2006/0242030 A1).

Referring to Claim 1, Blanchard teaches a printer (See Blanchard, Fig. 1, System 10 with Printer Device 16) comprising a controller (3, 130, 233) (See Blanchard, Computer System 12) to control printing operations (See Blanchard, Sect. [0023]-[0024], Computer System communication control), a 1st user interface (6, 160, 260) (See Blanchard, Figs. 2A-2F, Display Device13 having Panels 100, 114, 120, 130 and 140 on shown in Figs. 2A-2F, Sect. [0033], [0039], [0042], [0050], [0052], [0053]) and at least one second user interface (6a) (See Blanchard, Fig. 1, Server 22 with embodied Store Website 26 having a Purchase Web Page 150 as shown in Fig. 3), means to connect the 2nd user interface with the controller (See Blanchard, Sect. [0031], Computer system 12 can connect to server system 22 using computer network 24 (i.e. Internet and World Wide Web, but can be other types of networks (e.g., a local area network (LAN), wide area network, cell phone communication link, etc.).) and wireless means for exchanging data between the 2nd user interface (6a) (See Blanchard, Sect. [0055], FIG. 3 shows  purchase web page 150 of the store website 26, which is displayed on the computer system 12 after the user has selected the supplies button 110, 126, 136, or 144 as shown in FIGS. 2A-F. Purchase page 150 is preferably displayed in a web browser or other application program which can display data from web pages accessed over the Internet or other network) and the controller when the second user interface is not connected with the printer (See Blanchard, Sect. [0036]-[0037], the supplies button 110 can be provided as part of the functions of the operating system 29 running on the computer system 12.  Thus, this purchasing functionality is available for all hardware devices that communicate with the operating system 29, the print panel 100 can be displayed automatically when a particular condition of the printer device 16 is met, without the user having to select a print option.), said controller being programmed to (See Blanchard, Sect. [0032] lines 9-13, the purchase application 28 is included or incorporated in an operating system 29 running on the computer system 12, allowing any hardware device which the operating system can communicate with to be recognized):
-   detect whether the 2nd user interface is connected or not with the printer (See Blanchard, Fig. 1, Sect. [0032] lines 14-17, For connectiondetection, the server 22 automatically determines one or more hardware devices of the computer system 12 and displays the appropriate components to that hardware device for the user to select.);
	-   display a different information on at least the first user interface depending on whether the 2nd user interface is connected or not with the printer (See Blanchard, Fig. 2A, Sect. [0034], panel 100 displays in field 102 the name of the particular printer device 16 for which information and options are being displayed.  The user can select a different printer device in communication with computer system 12 by selecting from a drop-down menu 103 or other selection method, if multiple printer devices are available to the computer system 12.  The print panel 100 shows typical options for the user such as number of copies to print 104, the pages to print 106, and the print button 108 to start the printing operation.).    

Referring to Claim 2, Blanchard teaches a printer according to claim 1 (See Blanchard, Fig. 1, System 10 with Printer Device 16), said controller being programmed to display on the 1st user interface at least part of the information displayed on the 2nd user interface when the 2nd user interface is not connected with the printer  (See Blanchard, Sect. [0036]-[0037], the supplies button 110 can be provided as part of the functions of the operating system 29 running on the computer system 12.  Thus, this purchasing functionality is available for all hardware devices that communicate with the operating system 29, the print panel 100 can be displayed automatically when a particular condition of the printer device 16 is met, without the user having to select a print option.).

Referring to Claim 3, Blanchard teaches a printer according to claim 2 (See Blanchard, Fig. 1, System 10 with Printer Device 16), said controller being programmed to display on the 1st user interface only part of the information displayed on the 2nd user interface when the 2nd user interface is connected with the printer, said part of the information being displayed with a different size on the 1st user interface and on the 2nd user interface (See Blanchard, Sect. [0044] lines 6-10 and Claim 40, the supplies button 110 can be displayed or highlighted in a particular different color (e.g., yellow or red) as shown, or be displayed as flashing a color on and off, be displayed in a different shape, or be provided with some other indicator or appearance (outline, boldface letters, etc.). A method for providing a user interface element for display on a computer system, the method comprising: displaying a control in a graphical user interface, the control being selectable by a user, wherein the control can be displayed as having a first appearance or a second appearance to indicate one of two corresponding possible states;  and indicating a new operating condition of the computer system, different from a prior operating condition of the computer system, by displaying the appearance of the control as a third appearance when the new operating condition occurs and while the new operating condition exists, wherein the third appearance of the control is different from the first and second appearances of the control.).

Referring to Claim 4, Blanchard teaches a printer according to any of claims 1 to 3 (See Blanchard, Fig. 1, System 10 with Printer Device 16), said controller being (See Blanchard, Sect. [0046] lines 1-9, The warning indicator for a selectable control element in a graphical user interface, such as displayed button 110 as shown in panel 120, can be used in alternate embodiments to indicate information concerning any operating condition of the computer system 12 (including an operating condition of software running on the computer, or a hardware device condition for a connected hardware devices 14) that differs from a prior condition of the computer system.).

Referring to Claim 5, Blanchard teaches a printer according to any of claims 1 to 4 (See Blanchard, Fig. 1, System 10 with Printer Device 16), said controller being programmed to display on one of said 1st and 2nd user interfaces an information relating to at least one consumable material (See Blanchard, Sect. [0040], Panel 114 displays the status information 112, which describes the current status of exhaustible or consumable components of the hardware device indicated in field 102, displaying the status of one or more of the components which has passed a predetermined threshold, e.g., a toner or ink level for a printer cartridge below a predetermined percentage of full capacity.), the other one of said 1st and 2nd user interfaces displaying how to replace said consumable material or at least one part of the printer containing said consumable material (See Blanchard, Sect. [0032], Store website 26 presents selections for a user to purchase replacement or supplemental components for the hardware devices 14 of the user's computer system 12. With the information provided, the server 22 automatically determines one or more hardware devices of the computer system 12 and displays the appropriate components to that hardware device for the user to select. The user can select the desired components from those presented and purchase these components via the store website 26, e.g., using a standard transaction method such as credit card, debit card, account, loans, or other purchasing method.  The purchased components can then be delivered to the user from an organization managing (or otherwise in association with) the website 26.).

Referring to Claim 6, Blanchard teaches a printer according to claim 5 (See Blanchard, Fig. 1, System 10 with Printer Device 16), said consumable material being ink or solvent or a part of the printer, for example a valve or a pump of a hydraulic circuit of the printer (See Blanchard, Sect. [0040], Panel 114 displays the status information 112, which describes the current status of exhaustible or consumable components of the hardware device indicated in field 102, displaying the status of one or more of the components which has passed a predetermined threshold, e.g., a toner or ink level for a printer cartridge below a predetermined percentage of full capacity.).

Referring to Claim 7, Blanchard teaches a printer according to any of claims 1 to 6 (See Blanchard, Fig. 1, System 10 with Printer Device 16), said controller being programmed to display on one of said 1st and 2nd user interfaces an information (90a) relating to at least one machine vision device, to image a printing made or being made (See Blanchard, Sect. [0051], In panel 130, currently-connected printer devices are displayed in a list, and one of the printer devices 131 is highlighted as the currently selected printer device.  The user can then select a "Supply Levels" button 132 to display the current level of use for the components of the selected printer device 131.), and to display on the other one of said 1st and 2nd user interfaces images, from said at least one machine vision device, of a printing made or being made (See Blanchard, Sect. [0056], Purchase page 150 includes printer identifications 152 to show the user which printer he or she is to purchase components for, and can include the text description of the model or series of the hardware device, and/or an image of the device.).

Referring to Claim 8, Blanchard teaches a printer according to claim 7 (See Blanchard, Fig. 1, System 10 with Printer Device 16), at least one of said 1st and 2nd user interfaces displaying zones or buttons to provide at least one adjustment of an image displayed (See Blanchard, Figs. 2A-2F, Sect. [0065], In step 206, device information is displayed in Panel 100, including a buy supplies button, if the user selected a print menu item, then a print dialog box can be displayed as shown in FIGS. 2A-C, which includes supplies button 110.  If the user selected a printer type of device in a printer setup utility or system properties screen, then the panels shown in FIGS. 2D-E can be displayed, including a supplies button 126, or if a device desktop icon is selected, then the panels of FIG. 2F can be displayed. Displayed image screens (2A-2F) are adjusted and/or changed based on button selection).

Referring to Claim 9, Blanchard teaches a printer according to any of claims 1 to 8 (See Blanchard, Fig. 1, System 10 with Printer Device 16), said controller being programmed to display on one of said 1st and 2nd user interfaces an information (74a) relating to a failure or a defect or a fault of the printer (See Blanchard, Fig. 2C, Sect. [0043], In panel 120, a warning or message can be displayed to indicate to the user that a component is getting close to a point where it will need replacement, refilling or supplementation, a message 122 is displayed to indicate low supplies for at least one component of at least one hardware device in communication with the computer system, once the toner level of a particular color falls to a threshold of 5% or lower of full capacity (such as the "Black" print cartridge and several image drums in panel 120), then the warning 122 can be displayed, so that the user knows that a new ink cartridge for that color should be purchased soon by selecting supplies button 110.), and to display on the other one of said 1st and 2nd user interfaces information as to how to eliminate or repair said failure or defect or fault (See Blanchard, Fig. 3, Purchase Page 150, Sect. [0055], [0056], [0057] after the user has selected the supplies button 110, 126, 136, or 144 as shown in FIGS. 2A-F. Purchase page 150 is preferably displayed in a web browser, Purchase page 150 includes printer identifications 152 to show the user which printer he or she is to purchase components for to repair or fix printer error and/or warning resolution, and can include the text description of the model or series of the hardware device, and/or an image of the device needing repair. The compatible types of components available for the identified printer device 152 are also displayed in page 150, as well as any status information or components and other related descriptions, prices, etc. (collectively this is referred to herein as "component purchase information")).

Referring to Claim 10, Blanchard teaches a printer according to any of claims 1 to 9, said printer being a continuous inkjet printer or a laser printer, or a thermal inkjet printer or a "print and apply" printer or a drop on demand printer or a valvejet printer (See Blanchard, Fig. 1, Printer Device 16, Sect. [0027], Printer device 16 can be any type of printer, including an inkjet printer, laser printer, thermal printer, plotter, etc.).

Referring to Claim 11, Blanchard teaches a printer according to any of claims 1 to 10 (See Blanchard, Fig. 1, System 10 with Printer Device 16), said printer comprising means:
-   to adapt or update, from one the 1st and 2nd user interfaces, at least one information displayed on the other one of said 1st and 2nd interfaces (See Blanchard, Figs. 4 and 5, Sect. [0075], For update, the server 22 can periodically send the computer system 12 all of its database information describing hardware devices (FIG. 5) and all its component purchase information.  In this way, the computer system 12 is continually updated with the latest device and store information.  In another embodiment, the computer system 12 periodically sends the server 22 device information that identifies hardware devices (and components) of the computer system 12, and in response, the server periodically sends only a portion of its database information to be stored on the computer system 12, i.e., that database information which is related to and compatible with the hardware devices 14 of the computer system 12.  If changes to the computer system 12 required that updated information is needed, then the method as described for FIG. 4 can be used.);
-   and/or to trigger, from one the 1st and 2nd user interfaces, at least one program for which data can be entered on the other one of said 1st and 2nd interfaces (See Sect. [0044] lines 14-26, standard graphical user interfaces often have one appearance to indicate "inactive" buttons, such as a gray color for buttons 123, and a second appearance to indicate an "active" button, such as a blue color for print button 125, which is considered a default button selection (and, for example, will be the button selected when a standard button such as an Enter key on a keyboard is pressed by the user).  The present invention, however, presents a third appearance for a button, such as button 110, which is different from the other two appearances (e.g., a different color such as yellow), and which warns the user of a new system condition when and during the condition's occurrence.).

Referring to Claim 12, Blanchard teaches a printer system (See Blanchard, Fig. 1, System 10 with Printer Device 16) comprising at least a 1st printer (See Blanchard, Fig. 1, Printer Device 16, Sect. [0028]) and a 2nd printer (See Blanchard, Fig. 1, Electronic Device 18 as a Digital Camera), each of them being a printer according to any of claims 1 to 11 (See Blanchard, Fig. 1, Sect. [0028], [0030], printer device 16 as an inkjet and/or laser printer; and Electronic Device 18 as a digital camera, such an electronic device 18 might have a component that can be expended, similar to the printer paper or print material, or filled up, and need to be replaced or supplemented.), said 2nd user interface (6a) being common to both printers and displaying an information relating to the 1st printer (See Blanchard, Sect. [0057], the purchase application 28 sends the ink status levels to the server 22 so that the ink levels 156 can be displayed in page 150. The page 150 also displays information 158 related to purchasing each ink cartridge, such as quantity, price per item, and total price, and can display other information in other embodiments, e.g., a short description of each component, list price, actual price, tax and shipping costs, savings achieved at the store website 26), respectively to the 2nd printer (See Blanchard, Sect. [0058], Purchase page 150 can also display other types of components that are compatible with or otherwise appropriate for the printer device indicated at 152, such as paper products 160.  For example, types of paper that are offered by the manufacturer of the printer device 152 specifically for use with that device can be offered by the purchase page 150.), when it is closer to said 1st printer, respectively to said 2nd printer or said 2nd user interface (See Blanchard, Fig. 5, Steps 250, 252, and 254, Sect. [0077], the server 22 directs the network connection of the computer system 12 to the proper store website, causing the store website at the server 22 receiving the connection to be sent to the computer system 12 providing redirection capability to a site appropriate to the location of the computer system 12, a redirector application on a server can check if an online store exists for and services the location of the computer system 12 (e.g., country or region), and/or the language used on the computer system 12, and if not, inform the user of this condition.  If an online store does service that location and/or language, then the computer 12 can be directed to the store website for that location that is appropriate to the language of the connection request from the client computer.) comprising means to select one of said printers and to display an information relating to said selected printer (See Blanchard, Fig. 6, Sect. [0082], In Fig. 6, display 300 of a "chooser" shows a type of list from which the user can select a printer device.  The user can first select a manufacturer of printer devices from menu 302, which narrows down the list of possible selections in the next menu 304.  Menu 304 displays the types of printer devices available for the selected manufacturer in menu 302.  The user selects one of the types of printers, which narrows down selections in menu 306 for series of printers, which in turn narrows down the selections in menu 308 for the model numbers.).

Referring to Claim 13, the structural elements of printer claim 1 perform all of the steps of method claim 13.  Thus, claim 13 is rejected for the same reasons discussed in the rejection of claim 1.

Referring to Claim 14, Blanchard teaches a method according to claim 13 (See Blanchard, Figs. 4 and 5, Method 200 and 250), the 1st user interface displaying (See Blanchard, Figs. 2A-2F, Display Device13 having Panels 100, 114, 120, 130 and 140 on shown in Figs. 2A-2F, Sect. [0033], [0039], [0042], [0050], [0052], [0053]):
(See Blanchard, Sect. [0036]-[0037], the supplies button 110 can be provided as part of the functions of the operating system 29 running on the computer system 12.  Thus, this purchasing functionality is available for all hardware devices that communicate with the operating system 29, the print panel 100 can be displayed automatically when a particular condition of the printer device 16 is met, without the user having to select a print option.);
-   or only part of the information displayed on the 2nd user interface when the 2nd user interface is connected with the printer, said part of the information being displayed with a different size on the 1st user interface and on the 2nd user interface (See Blanchard, Sect. [0044] lines 6-10 and Claim 40, the supplies button 110 can be displayed or highlighted in a particular different color (e.g., yellow or red) as shown, or be displayed as flashing a color on and off, be displayed in a different shape, or be provided with some other indicator or appearance (outline, boldface letters, etc.). A method for providing a user interface element for display on a computer system, the method comprising: displaying a control in a graphical user interface, the control being selectable by a user, wherein the control can be displayed as having a first appearance or a second appearance to indicate one of two corresponding possible states;  and indicating a new operating condition of the computer system, different from a prior operating condition of the computer system, by displaying the appearance of the control as a third appearance when the new operating condition occurs and while the new operating condition exists, wherein the third appearance of the control is different from the first and second appearances of the control.);
-   or at least one different information than the information displayed on the 2nd user interface when the 2nd user interface is connected with the printer (See Blanchard, Sect. [0046] lines 1-9, The warning indicator for a selectable control element in a graphical user interface, such as displayed button 110 as shown in panel 120, can be used in alternate embodiments to indicate information concerning any operating condition of the computer system 12 (including an operating condition of software running on the computer, or a hardware device condition for a connected hardware devices 14) that differs from a prior condition of the computer system.).

	Referring to Claim 15, Blanchard teaches a method according to any of claims 13 or 14 (See Blanchard, Figs. 4 and 5, Method 200 and 250):
-   the 2nd user interface, respectively the 1st user interface, displaying an information relating to at least one consumable material (See Blanchard, Sect. [0040], Panel 114 displays the status information 112, which describes the current status of exhaustible or consumable components of the hardware device indicated in field 102, displaying the status of one or more of the components which has passed a predetermined threshold, e.g., a toner or ink level for a printer cartridge below a predetermined percentage of full capacity.), the 1st user interface, respectively the 2nd user interface, displaying how to replace said consumable material or at least one part of the printer containing said consumable material (See Blanchard, Sect. [0032], Store website 26 presents selections for a user to purchase replacement or supplemental components for the hardware devices 14 of the user's computer system 12. With the information provided, the server 22 automatically determines one or more hardware devices of the computer system 12 and displays the appropriate components to that hardware device for the user to select. The user can select the desired components from those presented and purchase these components via the store website 26, e.g., using a standard transaction method such as credit card, debit card, account, loans, or other purchasing method.  The purchased components can then be delivered to the user from an organization managing (or otherwise in association with) the website 26.);
-   and/or said 2nd user interface displaying an information (90a) relating to at least one machine vision device (See Blanchard, Sect. [0051], In panel 130, currently-connected printer devices are displayed in a list, and one of the printer devices 131 is highlighted as the currently selected printer device.  The user can then select a "Supply Levels" button 132 to display the current level of use for the components of the selected printer device 131.), imaging a printing made or being made, and the 1st user interface displaying images of a printing made or being made (See Blanchard, Sect. [0056], Purchase page 150 includes printer identifications 152 to show the user which printer he or she is to purchase components for, and can include the text description of the model or series of the hardware device, and/or an image of the device.);
(See Blanchard, Fig. 2C, Sect. [0043], In panel 120, a warning or message can be displayed to indicate to the user that a component is getting close to a point where it will need replacement, refilling or supplementation, a message 122 is displayed to indicate low supplies for at least one component of at least one hardware device in communication with the computer system, once the toner level of a particular color falls to a threshold of 5% or lower of full capacity (such as the "Black" print cartridge and several image drums in panel 120), then the warning 122 can be displayed, so that the user knows that a new ink cartridge for that color should be purchased soon by selecting supplies button 110.), and the other user interface displaying information as to how to eliminate or repair said failure or defect or fault (See Blanchard, Fig. 3, Purchase Page 150, Sect. [0055], [0056], [0057] after the user has selected the supplies button 110, 126, 136, or 144 as shown in FIGS. 2A-F. Purchase page 150 is preferably displayed in a web browser, Purchase page 150 includes printer identifications 152 to show the user which printer he or she is to purchase components for to repair or fix printer error and/or warning resolution, and can include the text description of the model or series of the hardware device, and/or an image of the device needing repair. The compatible types of components available for the identified printer device 152 are also displayed in page 150, as well as any status information or components and other related descriptions, prices, etc. (collectively this is referred to herein as "component purchase information")).
Cited Art
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Coudray et al. (US 6, 325,477 B1) discloses a device and a method for determining the quantity of product present in a reservoir, and more particularly determining with precision when there is a predetermined quantity of product in the reservoir.  The invention applies to an ink reservoir in an image formation device, such as a printer.  According to the invention, the product is connected to a predetermined potential and an electrical field is established through the product present in the reservoir.  The electrical field passing through the product is measured in order to produce an electrical signal representing the electrical field, and the resulting electrical signal is processed in order to produce a signal representing the quantity of product present in the reservoir and to detect the interruption of the connection of the product to the predetermined potential, where the interruption corresponds t the predetermined quantity of product in the reservoir. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARRYL V DOTTIN/
Examiner, Art Unit 2677